Citation Nr: 1631737	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic fatigue prior to September 14, 2015.

2.  Entitlement to a rating in excess of 10 percent for chronic fatigue from September 14, 2015.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1991.  He received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for chronic fatigue.

The Veteran was previously represented by Disabled American Veterans, as reflected by a December 1996 "Appointment of Veterans Service Organization as Claimant's Representative" form (VA Form 21-22).  In July 2016, the Veteran revoked this representation and indicated that he wished to represent himself (see a July 2016 "Statement in Support of Claim" form (VA Form 21-4138)).  He has not submitted any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as his representative.  Hence, the Veteran is now unrepresented.


FINDINGS OF FACT

1.  Prior to September 14, 2015, the Veteran's chronic fatigue resulted in constant forgetfulness and confusion and his routine daily activities were restricted by 60 percent (40 percent of the pre-illness level); self-care was not precluded.

2.  Since September 14, 2015, the Veteran has not experienced any signs or symptoms of chronic fatigue, there has been no restriction of routine daily activities, and there have been no periods of incapacitation.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for chronic fatigue, prior to September 14, 2015, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21, 4.88b, Diagnostic Code (DC) 6354 (2015).

2.  The criteria for a rating in excess of 10 percent for chronic fatigue, since September 14, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21, 4.88b, Diagnostic Code (DC) 6354.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for chronic fatigue.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the October 2008 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The October 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The October 2008 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The October 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all pertinent service personnel records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected chronic fatigue.  He has not reported, and the evidence does not otherwise reflect, that he has received any relevant VA or private medical treatment for chronic fatigue during the claim period.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's chronic fatigue is rated under 38 C.F.R. § 4.88b, DCs 8863-6354 as chronic fatigue syndrome (CFS).  The "88" designation is used to track disabilities related to the Gulf War.  See M21-1R, Part IV, Subpart ii, 2.D.16.  Under DC 6354, ratings are provided for CFS consisting of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is warranted for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; if the symptoms are controlled by continuous medication.  A 20 percent rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is warranted for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A note to DC 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

In the present case, the Veteran reported during an April 2009 VA examination that he had felt tired ever since his discharge from service.  His symptoms had initially progressively worsened until he was sleeping 20 hours a day for approximately 6 months.  He also experienced joint pain and rashes.  His symptoms had improved and he was able to work, but the disability was still pervasive and he had to take off a lot from work.  Specifically, the Veteran's disability involved debilitating fatigue which was not constant or nearly so, but which waxed and waned.  There were more than 42 days of incapacitating episodes during the previous 12 months.  Fatigue lasted 24 hours or longer after exercise, the Veteran's routine daily activities were restricted by 60 percent, and the duration of this restriction was more than 12 months.  The Veteran did not participate in any activities (e.g, he did not play with his children) and went straight to bed after returning from work.  

Moreover, the symptoms associated with the Veteran's fatigue included occasional fever and sore throat, frequent generalized muscle aches and headaches (the headaches were of a type, severity, or pattern that was different from headaches in the premorbid state), and constant forgetfulness and confusion.  He was not receiving any treatment for his fatigue and there was no history of any hospitalization or surgery.  The Veteran was employed on a full time basis as a locomotive engineer and he had been employed in this position for the previous 10 to 20 years.  He had lost 14 weeks from work during the previous 12 months (12 weeks due to fatigue and 2 weeks due to headaches).  He was diagnosed as having CFS and headaches.  These disabilities had significant effects on his occupation in terms of memory loss, decreased concentration, difficulty following instructions, weakness or fatigue, and pain.  These symptoms resulted in increased absenteeism.  The CFS also had moderate to severe effects on some activities of daily living and prevented shopping, sports, and recreation.  Self-care activities (including feeding, bathing, dressing, toileting, and grooming) were not affected.

The examiner who conducted the April 2009 examination noted that the criterion of new onset of debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months was met.  The criterion that other clinical conditions that may produce similar symptoms be excluded by thorough evaluation, based on history, physical examination, and appropriate laboratory tests, was also met.  In addition, at least 6 of the 10 CFS diagnostic criteria were met.

The report of a VA examination dated on September 14, 2015 indicates that the Veteran had experienced tiredness ever since his discharge from service, that he experienced a period of approximately 6 months where there was progressive worsening of nonrestorative sleep, and that he had reported complaints of joint pain and rashes, chronic headaches, and generalized body aches and pains (mainly in his neck, back, and forearms).  He was found to have CFS during the April 2009 VA examination, but there was nothing found to support any complaints or care for CFS in the time since that examination.  Continuous medication was not required for control of CFS and other clinical conditions that may produce similar symptoms had not been excluded by history, physical examination, and/or laboratory tests to the extent possible.  The Veteran did not have an acute onset of CFS and debilitating fatigue did not reduce his daily activity level to less than 50 percent of the pre-illness level.

Moreover, although the Veteran had experienced findings, signs, and symptoms attributable to CFS (including generalized fatigue and headaches), there was no evidence of complaints, care for, or treatment for symptoms since April 2009, the Veteran's symptoms waxed and waned, symptoms of CFS were not present at the time of the September 2015 examination, and there was no cognitive impairment attributable to CFS.  Symptoms of CFS did not restrict routine daily activities as compared to the pre-illness level or result in any periods of incapacitation.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms of CFS.  The Veteran's ability to work was not impacted, he was employed as a locomotive engineer, and there were no functional limitations due to CFS.  The physician assistant who conducted the examination concluded that the Veteran had a history of CFS, but that the disability resolved without residuals.  There was nothing found to support a current diagnosis of CFS based on diagnostic criteria and there was no evidence of complaints of or care for symptoms related to CFS based on a review of the Veteran's medical records.

The above evidence reflects that during the April 2009 VA examination, the Veteran experienced various signs and symptoms of CFS.  Although his debilitating fatigue was not constant or nearly so and only waxed and waned, he also experienced cognitive impairments associated with CFS (including forgetfulness and confusion) and these impairments were constant.  Furthermore, his routine daily activities were restricted by 60 percent (i.e., they were restricted to 40 percent of the pre-illness level) and the duration of this restriction was more than 12 months.  In light of the evidence of constant cognitive impairment associated with CFS and restriction of routine daily activities to less than 50 percent of the pre-illness level, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of his chronic fatigue most closely approximated the criteria for a 60 percent rating under DC 6354 for the entire period prior to September 14, 2015.

A rating in excess of 60 percent is not warranted at any time prior to September 14, 2015 because the Veteran's routine daily activities were not almost completely restricted and there was no evidence that any self-care was ever precluded.  Specifically, routine daily activities were restricted by only 60 percent, the Veteran remained employed on a full time basis as a locomotive engineer (although he did miss work due to his symptoms), and his self-care activities (including feeding, bathing, dressing, toileting, and grooming) were not affected by CFS.  Hence, a 60 percent rating (but no higher) for chronic fatigue under DC 6354 is warranted for the entire claim period prior to September 14, 2015.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.88b, DC 6354.   

As for the period since September 14, 2015, the September 2015 VA examination report reflects that the Veteran was not experiencing any symptoms of CFS at the time of the examination.  Continuous medication was not required for control of CFS, symptoms of CFS did not restrict routine daily activities as compared to the pre-illness level or result in any periods of incapacitation, there was no cognitive impairment attributable to CFS, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms of CFS.  Since there is no evidence of any restriction of routine daily activities or periods of incapacitation due to CFS during the period since September 14, 2015, a rating in excess of 10 percent for chronic fatigue during this period is not warranted.  Id.

As the assignment of an increased evaluation, and then its reduction, is a retroactive action, and not a prospective one, the provisions regarding reduction are not applicable.   Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009).




Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his symptoms of fatigue/weakness, fever, sore throat, muscle aches, headaches, forgetfulness/memory loss, decreased concentration, confusion, and difficulty following instructions are all contemplated by DC 6354 because this diagnostic code provides ratings based upon the extent to which all manifestations of CFS (including fatigue, cognitive impairments, and "a combination of other signs and symptoms") restrict routine daily activities, result in periods of incapacitation, or require treatment with medication.  The Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is only in receipt of service connection for chronic fatigue.  Hence, a remand is not warranted for referral for extraschedular consideration on the basis of the collective impact of multiple disabilities.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has reportedly remained gainfully employed on a full time basis as a locomotive engineer during the entire claim period.  Although his September 2008 claim (VA Form 21-4138) referenced "individual unemployability benefits" and the RO denied entitlement to a TDIU in the May 2009 rating decision, the Veteran subsequently clarified in an October 2009 statement to his congressman and in a November 2009 statement submitted to VA (VA Form 21-4138) that he had not intended to submit a claim for a TDIU, that the "only issue [he was] appealing [was] the rating assigned to his service-connected chronic fatigue condition," and that he wished for any and all other conditions to be "cancelled or withdrawn."  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due solely to service-connected disability or that he has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to a 60 percent rating for chronic fatigue, prior to September 14, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for chronic fatigue, since September 14, 2015, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


